Title: From George Washington to the United States Senate and House of Representatives, 28 March 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 28. March 1794.
          
          In the execution of the resolution of Congress, bearing date the 26. of March 1794, and
            imposing an embargo, I have requested the Governors of the several States to call forth
            the force of their militia, if it should be necessary for the detention of vessels. This
            power is conceived to be incidental to an embargo.
          It also deserves the attention of Congress, how far the clearances from one district to
            another, under the law as it now stands, may give rise to evasions of the embargo. As
            one security, the Collectors have been instructed to refuse to receive the surrender of
            coasting licences for the purpose of taking out registers, and to require bond from
            registered vessels, bound from one district to another, for the delivery of the cargo
            within the United States.
          It is not understood, that the resolution applies to fishing vessels; although their
            occupations lie generally in parts beyond the United States. But
            without further restrictions there is an opportunity of their priviledges being used as
            means of eluding the embargo.
          All armed vessels, possessing public commissions from any foreign power (letters of
            marque excepted) are considered as not liable to the embargo.
          These circumstances are transmitted to Congress for their consideration.
          
            Go: Washington
          
        